HENRY, J.
An inspection of the transcript from the justice’s court discloses that the appeal bond was not filed within the statutory period. The time for filing expired on a Sunday and the bond was filed the next day. It was therefore too late, and was without efficacy to perfect an appeal. Section 4951 R. S. (Sec.. 10216 G. C.) does not apply to practice in justices ’. courts. *334McLees v. Morrison, 29 Ohio St. 155; Kerr v. Keil, 60 Ohio St. 607 [54 N. E. 1104].
The judgment of the court of common pleas is reversed, and the cause remanded to that court with direction to dismiss the appeal.
Marvin and Winch, JJ., concur.